DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are replete with indefinite language. The below may not be an exhaustive listing of all errors. See below emboldened language. Any of the above claims not directly addressed below are rejected for depending from a rejected parent claim.

In claims 5, 7, and 15, applicant has claimed means plus function limitations, but the specification does not specifically point out the requisite structure. Correction is required.

1. An apparatus for exercise, comprising: a toroid shaped enclosure, with electrically charged wire wound around the circular tube (this lacks antecedent basis) of the toroid enclosure, creating a magnetic field within the enclosure, wherein a person, wearing magnetic clothes, exercises within the magnetic field to experience an Artificial Gravity effect (it is unclear if applicant is claiming a method or an apparatus; this limitation is formulated as a method step, which is improper in an apparatus claim; it is unclear whether or not applicant is positively reciting the magnetic clothing; this limitation also positively recites a human organism, which is improper as discussed in the 101 rejection section below; this limitation should be re-written as functional language, e.g. “the apparatus being configured such that a user can exercise within the magnetic field”.

2. The apparatus of claim 1, wherein the enclosure is a partial toroid (it is unclear if applicant’s invention requires a full toroid or a partial toroid; it is improper to broaden a limitation in a dependent claim – a partial toroid is broader than a full toroid as claimed in claim 1), including a treadmill for exercise.

4. The apparatus of claim 1, wherein the enclosure includes four one-quarter toroids connected to make a continuous running track with a figure-eight (8) shape (it is unclear how four quarter toroids can construct a figure-8 shape; applicant has claimed seemingly contradictory shapes – a torus is a fundamentally different shape than a figure-8 since a torus is defined as “a surface or solid formed by rotating a closed curve, especially a circle, about a line which lies in the same plane but does not intersect it”; it is unclear which shape is required by applicant).

5. An apparatus to simulate, for a subject, artificial gravity with a magnetic field having a field gradient comprising: a device selected from the group including: an exercise equipment; an enclosure; and a toroid shaped running track; in which magnetic field permeates (applicant has claimed an improper Markush group – a list of alternatives must be closed to be definite, e.g. “from the group consisting of”, an open group permits options not envisioned by applicant, which is improper; additionally, applicant seems to include “in which a magnetic field permeates” as one of the listed options – it is unclear what is meant by this limitation, as best understood, applicant should reformulate the Markush group by claiming “a device in which a magnetic field permeates, said device selected from the group consisting of:”); and a means of creating inhomogeneous magnetic field, which produces magnetic field gradient (dB/dr), (it is unclear what is meant by this since parenthetical limitations are not given patentable weight) causing a force on a magnetic body in a desired direction, wherein the subject is enclosed in a soft magnetic material, wherein the subject experiences a force simulating the artificial gravity effects due to the magnetic field acting upon the soft magnetic enclosure (it is unclear if applicant is claiming a method or an apparatus; this limitation is formulated as a method step, which is improper in an apparatus claim; it is unclear whether or not applicant is positively reciting the magnetic material or the magnetic enclosure; this limitation also positively recites a human organism, which is improper as discussed in the 101 rejection section below; it is unclear if the “soft magnetic material” and “soft magnetic enclosure” are the same element or different elements, “soft magnetic enclosure” also lacks antecedent basis).

6. The apparatus of claim 5 further comprising soft magnetic material clothing, which is worn by the subject, that interacts with a magnetic field producing a force to simulate a gravity effect upon the subject (it is unclear if the soft magnetic material clothing is the same as the soft magnetic material of claim 5; it is unclear if applicant is positively reciting the human organism; it is unclear if the magnetic field of claim 6 is the same as the magnetic field of claim 5; as best understood, this claim contains only duplicate limitations and should be cancelled).

7. The apparatus of claim 5 further comprising a means of producing field gradient, wherein force is caused by the magnetic field and the field gradient in the enclosure in a desired direction (it is unclear if this is the same as the means claimed in claim 5 or a separate structure; it is unclear whether or not this is a duplicate limitation).

8. The apparatus of claim 5, wherein force is caused by the magnetic field gradient produced by the inhomogeneous magnetic field of a toroid (field varying as1/r) (it is unclear what is meant by this since parenthetical limitations are not given patentable weight) acting on a soft magnetic enclosure (it is unclear if this is the same or different than the soft magnetic enclosure of claim 5; it is unclear if this is the same or different than the soft magnetic material).

9. The apparatus of claim 5, wherein any exercise equipment is used to include the magnetic field and the field gradient, such as a stepper and elliptical (it is unclear what applicant is attempting to claim; the phrase “is used to include” does not make sense; “any exercise equipment” and “such as a stepper and elliptical” is contradictory; “such as” is indefinite because it is unclear what is encompassed by the limitation; it is unclear if applicant is requiring both a stepper and an elliptical, just one of the options, or any exercise device as specified earlier in the claim.

12. The apparatus of claim 10 further comprising: a toroid shaped running track; wire wrapped around the track; and a suit including a soft magnetic material, wherein the wire is electrically charged to generate a magnetic field and a field gradient (it is unclear if this is the same magnetic field and gradient as claimed in claim 10 or a separate element)  within the track, wherein a runner wearing the suit experiences a gravity effect due to the magnetic field acting upon the suit (it is unclear if applicant is claiming a method or an apparatus; this limitation is formulated as a method step, which is improper in an apparatus claim; this limitation also positively recites a human organism, which is improper as discussed in the 101 rejection section below).

13. The apparatus of claim 12 wherein the toroid shape includes four one-half segments of toroids connected into a continuous running track (as discussed above, a toroid/torus is a very specific shape – it is unclear how a torus can be constructed with four half toroid segments).

14. The apparatus of claim 10, wherein a segment of the track (applicant has not claimed a track in claim 10 and this lacks antecedent basis) includes a treadmill having magnetic field and field gradient (in addition to being grammatically incorrect, it is unclear if this is the same field and gradient as claim 10) that is used to create a gravity effect upon the runner (it is unclear if applicant is claiming an apparatus or method; it is unclear if applicant is positively reciting a human organism; “the runner” lacks antecedent basis).

15. The apparatus of claim 14 wherein the treadmill includes means of creating a field gradient (it is unclear if this is the same gradient claimed in claim 10 or a separate gradient).

16. An apparatus comprising: a chamber; a magnetic shell shielding the chamber from radiation and stray magnetic fields; and providing artificial gravity generator effecting a soft magnetic material clothing worn by an astronaut, wherein the shell shields the astronaut wearing a soft magnetic material clothing or sleeping in a soft magnetic material sleeping bag within the chamber (it is unclear if applicant is claiming a method or an apparatus; this limitation is formulated as a method step, which is improper in an apparatus claim; it is unclear whether or not applicant is positively reciting the magnetic clothing/sleeping bag; this limitation also positively recites a human organism, which is improper as discussed in the 101 rejection section below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim1-9, and 12-18 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case, claims 1, 5, 6, 12, 14, and 16 each positively recite the human user/subject/runner. Limitations pertaining to how the apparatus interacts with the user should be claimed functionally, e.g. “the apparatus configured to be worn by a user” instead of “a user wearing the apparatus”. The remaining claims depend from a rejected parent claim. 

Claim Rejections
Because of the indefinite nature of the claims, not every claim has been rejected under art. As claim language is clarified, the Office may apply art as appropriate. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2019/0233138).

Young teaches regarding claims:

5. An apparatus to simulate, for a subject, artificial gravity with a magnetic field having a field gradient comprising: a device selected from the group including: an exercise equipment; an enclosure (2); and a toroid shaped running track; in which magnetic field permeates; and a means of creating inhomogeneous magnetic field (electromagnets 9), which produces magnetic field gradient (10), causing a force on a magnetic body in a desired direction (electromagnetic body 3), wherein the subject is enclosed in a soft magnetic material (suit 1), wherein the subject experiences a force simulating the artificial gravity effects due to the magnetic field acting upon the soft magnetic enclosure (as seen in FIG 1 and discussed in [0002]).

6. The apparatus of claim 5 further comprising soft magnetic material clothing, which is worn by the subject, that interacts with a magnetic field producing a force to simulate a gravity effect upon the subject (as discussed above).

7. The apparatus of claim 5 further comprising a means of producing field gradient, wherein force is caused by the magnetic field and the field gradient in the enclosure in a desired direction (as discussed above and seen in FIG 1).

9. The apparatus of claim 5, wherein any exercise equipment is used to include the magnetic field and the field gradient, such as a stepper and elliptical (a suit with magnets is a type of exercise device).

10. An apparatus for exercise comprising magnetic field having a magnetic field gradient (10), wherein the magnetic field gradient is produced by a magnetic structure (electromagnets 9 as discussed above) – NOTE: This claim is so broad, the literal planet earth anticipates it.

11. The apparatus of claim 10, wherein the magnetic field gradient is produced by a blunted nail shaped magnet or electromagnet embedded in the structure (electromagnets 9).

16. An apparatus comprising: a chamber; a magnetic shell shielding the chamber from radiation and stray magnetic fields; and providing artificial gravity generator effecting a soft magnetic material clothing worn by an astronaut, wherein the shell shields the astronaut wearing a soft magnetic material clothing or sleeping in a soft magnetic material sleeping bag within the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784